Citation Nr: 1223142	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected histoplasmosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to June 1968 and from July 1969 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board observes that following four requests to reschedule a hearing, the Veteran was scheduled for a video conference hearing before a Veterans Law Judge in July 2010, but did not appear for the hearing and provided no explanation for his failure to appear.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The case was remanded by the Board in August 2010 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the issue on appeal was remanded for additional development in August 2010 including for a medical opinion as to whether COPD is related to his military service, including whether it is proximately due to or the result of his service-connected histoplasmosis.  It was noted that a May 2003 VA examiner found there was no evidence of COPD in the Veteran's service treatment records, but that subsequent to that examination additional service treatment records had been added to the record, including a November 1980 pulmonary function report. The interpretation of the November 1980 report was that the findings suggested combined restrictive and obstructive disease.  

Although a VA opinion was obtained in September 2010, the examiner did not specifically the address the questions presented.  The examiner stated that, typically, histoplasmosis infections resulted in no prolonged pulmonary disease and that it was less likely than not that histoplasmosis resulted in COPD.  It was also noted that the Veteran's COPD was more likely a result of smoking; however, the examiner did not address whether COPD was manifest during active service nor whether COPD manifest after active service may have been permanently aggravated by the service-connected residuals of histoplasmosis.  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the case must again be remanded for an adequate determination of the issue on appeal.

It is also significant to note that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2011).  The provisions of § 3.300(a), however, do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the September 2010 VA examiner, if available, for clarification of the provided etiology opinion.  Specifically, the examiner must express an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that COPD (or any other chronic respiratory disorder) was (a) manifest during or as a result of service or is (b) proximately due to, the result of, or, alternatively, was (c) permanently aggravated by his service-connected residuals of histoplasmosis.  The examiner is also requested to address whether or not the November 1980 service treatment report of pulmonary function test findings suggestive of combined restrictive and obstructive disease demonstrate a disability, to include as a result of tobacco use, that was manifest during active service.

If the VA examiner is unavailable, the case should be forwarded to another suitable examiner who, following review of the record, should be directed to provide the requested opinions.  See also August 2010 Board remand.  Opinions should be provided based on the results of prior examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


